DETAILED ACTION
Drawings
The drawings are objected to because figures 1, 5A, 12, 14 have boxes without any corresponding labels for the boxes making drawing difficult to read.  The boxes should be labeled so that drawings can be read clearly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first account identifier" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall 
The specification does not define what a “computer program product” is and is therefore non-limiting.  In the broadest reasonable interpretation of the claim, there is a possibility that the computer program product can include a transitory signal, which is non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsberg (USPN 9,871,713).
Regarding claim 1, Forsberg teaches a method of tracing messages through a network of nodes, the method comprising: receiving message information corresponding to a first outbound message, the message information comprising a first source identifier and a first destination identifier [Col. 11, line 47 – Col. 12, line 10, the message has originating node address and terminating node address]; 5determining whether the first source identifier is associated with a set of messages in a storage unit [Col. 12, line 51 – Col. 13, line 44, based on data in Net Trace Setting which identifies the originating node address, determination is made regarding originating node address being present in the trace collector]; whereby when the first source identifier is associated with a set of messages, the method comprises producing a trace request, the trace request comprising the first destination identifier and an identifier identifying the set of messages associated with the first source identifier [Col. 13, line 14 – Col. 14, line 18, trace request and it’s results are communicated based on originating node address and the identifier that identifies messages associated with trace messages].
The following limitation is a conditional limitation which doesn’t need to take place for the claimed method to be performed: “when the first source identifier is associated with a set of messages, the method comprises 
Claims 11 contains a conditional limitation which doesn’t need to take place for the claimed method to be performed.  If the first source identifier is not associated with a plurality of set of messages then the step of producing a trace request and subsequent steps need not be performed.
Regarding claim 19, Forsberg teaches an apparatus for building a set of traceable messages through a network of nodes, the apparatus comprising: communication circuitry configured to receive message information corresponding to a first outbound message, the message information comprising a first source identifier and a first destination identifier [Col. 11, line 47 – Col. 12, line 10, the message has originating node address and terminating node address]; and processing circuitry configured to determine whether the first source identifier is associated with a set 35of messages in a storage unit [Col. 12, line 51 – Col. 13, line 44, based on data in Net Trace Setting which identifies the originating node address, determination is made regarding originating node address being present in the trace collector]; whereby when the first source identifier is associated with a set of messages, the processing circuitry is configured to produce a 
The following limitation is a conditional limitation which doesn’t need to take place in the claim: “when the first source identifier is associated with a set of messages, producing a trace request, the trace request comprising the first destination identifier and an identifier identifying the set of messages associated with the first source identifier”.  If the first source identifier is not associated with a set of messages then the step mentioned above will not be performed making the step optional in the claim which need not be performed.
Regarding claim 20, Forsberg teaches a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out a method of tracing messages through a network of nodes, the method comprising: receiving message information corresponding to a first outbound message, the message information comprising a first source identifier and a first destination identifier [Col. 11, line 47 – Col. 12, line 10, the message has originating node address and terminating node address]; 5determining whether the first source identifier is associated with a set of messages in a storage unit [Col. 12, line 51 – Col. 
The following limitation is a conditional limitation which doesn’t need to take place in the claim: “when the first source identifier is associated with a set of messages, producing a trace request, the trace request comprising the first destination identifier and an identifier identifying the set of messages associated with the first source identifier”.  If the first source identifier is not associated with a set of messages then the step mentioned above will not be performed making the step optional in the claim which need not be performed.
Allowable Subject Matter
Claims 2-10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyra (USPN 10,523,548) teaches the circuit has a time module configured to generate timestamp, where the timestamp is buffered.  An appendix circuit is configured to adjust the timestamp according to trace message, where the timestamp is attached to the trace message.
Herrmann (USPN 8,223,785) teaches a message tracking component receives message trace information including content key provided with each message, and a message identifier assigned to the content key, from queue manager, and stores the message trace information in the message trace queue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464